DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lamm et al. (US 6,104,185).

Regarding claim 1,
Lamm discloses (Fig. 1):
A vehicle roof assembly (Fig. 1, all elements, Col. 4:49-55) comprising an electronic control circuitry (30) having memory (47) and a sensor (32) operatively coupled to the electronic control circuitry (30, Col. 5:4-21), an output of the sensor exhibiting hysteresis (Col. 5:4-21), wherein the electronic control circuitry (30) is configured to perform a sensor power-down sequence (fig. 2b, 57-61) comprising: switching off the sensor (59); switching on the sensor (60); detecting the output of the sensor (61); storing the output of the sensor (32) in the memory (Fig. 1, 47, Fig. 2, step 61); and switching off the sensor (loops back to start and sensor is powered off when device is not in use, Col. 6:1-27).

Regarding claim 2,
Lamm discloses (Fig. 1):
an further comprising a moveable part (Fig. 1, 16) and the electronic control circuitry (30) comprises a drive assembly (18, and 10) coupled to the moveable part (16, Col. 4:49-col. 5:3).

Regarding claim 3,
Lamm discloses (Fig. 1):
wherein the drive assembly (fig. 1, 18, 10) comprises an electric motor (10) and the sensor is a magnetic sensor configured to detect a rotation of a rotor of the electric motor (10, Col. 5:4-21).

Regarding claim 4,
Lamm discloses (Fig. 1):
wherein the magnetic sensor (Fig. 1, 32) is a Hall sensor (Col. 5:4-22).
Regarding claim 5,
Lamm discloses (Fig. 1):
wherein the moveable part is one of a closure member and a sunshade member (Col. 4:49-55).

Regarding claim 6,
Lamm discloses (Fig. 1):
wherein the electronic control circuity (Fig. 1, 30) is configured to perform the sensor power-down sequence upon powering down of the electronic control circuitry (Col. 6:1-27).

Regarding claim 7,
Lamm discloses (Fig. 1):
wherein the electronic circuitry (30) is configured to perform a sensor power-up sequence (Fig. 2b, 60-68) comprising: switching on the sensor (60); detecting the output of the sensor (61); comparing the output of the sensor with the output stored in the memory (62); and determining occurrence of a change based on the output of the sensor and the output stored in the memory being different (62 branch to 67, Not Same, Col. 6:1-27).

Regarding claim 8,
Lamm discloses (Fig. 1):
wherein the electronic control circuity (Fig. 1, 30)  is configured to perform the sensor power-up sequence upon powering up of the electronic control circuitry (Fig. 2b, 60, Col. 6:1-27).

Regarding claim 9,
Lamm discloses (Fig. 1):
A method of operating a vehicle roof assembly (Fig. 1, all elements, Col. 4:49-55), the vehicle roof assembly comprising an electronic control circuitry (30)  and a sensor (32) operatively coupled to the electronic control circuitry (30, Col. 5:4-21), an output of the sensor exhibiting hysteresis (Col. 5:4-21), wherein the method comprises (Fig. 2b) performing a sensor power-down sequence (fig. 2b, 57-61) comprising: switching off the sensor (59); switching on the sensor (60); detecting the output of the sensor (61); storing the output of the sensor (32) in a memory (Fig. 1, 47, Fig. 2, step 61); and switching off the sensor (loops back to start and sensor is powered off when device is not in use, Col. 6:1-27).

Regarding claim 10,
Lamm discloses (Fig. 1):
and further comprising performing a sensor power-up sequence (Fig. 2b, 60-68)  comprising: switching on the sensor (60); detecting the output of the sensor (61); comparing the output of the sensor with the output stored in the memory (62); and determining occurrence of a change based on the output of the sensor and the output stored in the memory being different (62 branch to 67, Not Same, Col. 6:1-27).

Regarding claim 11,
Lamm discloses (Fig. 2b):
wherein, upon determination of the change (Fig. 2b, 62), the sensor power-up sequence of steps comprises a subsequent step of determining a state of the vehicle roof assembly (67, Col. 6:1-27).

Regarding claim 12,
Lamm discloses (Fig. 1):
A computer software product (Fig. 1, 30) comprising computer readable and executable instructions for instructing a computer processor (microcontroller, 30) to perform a method of operating a vehicle roof assembly (Fig. 1, all elements, Col. 4:49-55), the vehicle roof assembly comprising an electronic control circuitry (30)  and a sensor (32) operatively coupled to the electronic control circuitry (30, Col. 5:4-21), an output of the sensor exhibiting hysteresis (Col. 5:4-21), the instructions  performing a sensor power-down sequence (fig. 2b, 57-61) comprising: switching off the sensor (59); switching on the sensor (60); detecting the output of the sensor (61); storing the output of the sensor (32) in a memory (Fig. 1, 47, Fig. 2, step 61); and switching off the sensor (loops back to start and sensor is powered off when device is not in use, Col. 6:1-27).

Regarding claim 13,
Lamm discloses (Fig. 2b):
wherein the instructions perform a sensor power-up sequence (Fig. 2b, 60-68)  comprising: switching on the sensor (60); detecting the output of the sensor (61); comparing the output of the sensor with the output stored in the memory (62); and determining occurrence of a change based on the output of the sensor and the output stored in the memory being different (62 branch to 67, Not Same, Col. 6:1-27).

Regarding claim 14,
Lamm discloses (Fig. 1):
wherein, upon determination of the change (Fig. 2b, 62), the sensor power-up sequence of steps comprises a subsequent step of determining a state of the vehicle roof assembly (67, Col. 6:1-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herrada (US 2020/0067432) – gear motor wiper device with position sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846